Fourth Court of Appeals
                                      San Antonio, Texas
                                   CONCURRING OPINION
                                         No. 04-18-00750-CR

                                      Allison Michelle JACOBS,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 6, Bexar County, Texas
                                      Trial Court No. 544462
                          Honorable Wayne A. Christian, Judge Presiding

Opinion by: Rebeca C. Martinez, Justice
Concurring Opinion by: Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 12, 2019

           I would limit the majority’s opinion to a discussion necessary to address the issues raised

and briefed by the appellant—the reasons the evidence is legally insufficient to support the trial

court’s revocation of Jacobs’s probation and how the trial court denied Jacob’s due process in

failing to allow her to call witnesses in her defense. Because the majority’s opinion addresses

issues beyond those necessary for the disposition of this appeal, I concur in judgment only. See
Concurring Opinion                                                                     04-18-00750-CR


TEX. R. APP. P. 47.1 (“The court of appeals must hand down a written opinion that is as brief as

practicable but that addresses every issue raised and necessary to final disposition of the appeal.”).

                                                   Patricia O. Alvarez, Justice

PUBLISH




                                                 -2-